In a negligence action to recover damages for personal injuries, etc., the defendant appeals from a judgment of the Supreme Court, Nassau County (Spatt, J.), entered April 26, 1985, which is against him and in favor of the plaintiff Walter J. Coyle in the principal sum of $62,500 and in favor of the plaintiff Florence Coyle in the principal sum of $10,000, upon a jury verdict.
Judgment reversed, on the facts and as an exercise of discretion, with costs, and a new trial granted on the issue of damages only, unless within 20 days after service upon the plaintiffs of a copy of the order to be made hereon, with notice of entry, the plaintiffs shall serve and file in the office of the clerk of the Supreme Court, Nassau County, a written stipulation consenting to reduce the verdict as to damages to the principal sums of $40,000 as to Walter J. Coyle and $5,000 as to Florence Coyle, and to the entry of an amended judgment accordingly. In the event that the plaintiffs so stipulate, then the judgment as so reduced and amended, is affirmed, with costs. The findings of fact as to liability are affirmed.
As a review of the record indicates that it would have been possible for a trier of fact to have reached the verdict as to liability upon a fair interpretation of the evidence herein, it cannot be said that this verdict is against the weight of the evidence (see, Nicastro v Park, 113 AD2d 129, 134; see also, O’Boyle v Avis Rent-A-Car Sys., 78 AD2d 431, 439).
However, the damage awards were excessive to the extent indicated.
We have reviewed the defendant’s remaining contention and find it to be without merit. Thompson, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.